Order filed, April 26, 2016.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00109-CR
                                  ____________

                        RUFINO SANDOVAL, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 209th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1350077


                                      ORDER

      The reporter’s record in this case was due April 4, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Valdeane Wainwright and Jennifer Slessinger, the court reporters,
to file the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM